       Case 1:19-cv-06596-RA-KNF Document 14 Filed 06/26/20 Page 1 of 1



                                                                        USDC-SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC#:
                                                                        DATE FILED: 6-26-20
 GERALD VAUGHN,

                                    Petitioner,
                                                                       No. 19-CV-6596 (RA)
                               v.
                                                                              ORDER
 JOSEPH WARD, Superintendent of Marcy
 Correctional Facility,

                                    Respondent.


RONNIE ABRAMS, United States District Judge:

       On May 29, 2020, Magistrate Judge Fox issued a Report and Recommendation on

Respondent’s motion to dismiss. See Dkt. 12. The docket indicates that the Report was mailed to

Petitioner on June 5, 2020. On June 22, 2020, Respondent filed objections to the Report. See Dkt.

13. Neither the docket nor Respondent’s objections themselves indicate that a copy of the

objections were mailed to Petitioner. No later than June 30, 2020, Respondent shall mail a copy

of his objections, Dkt. 13, to Petitioner and file proof of service on the docket. Petitioner’s

response to the objections, if any, shall be submitted no later than July 16, 2020.

SO ORDERED.

Date: June 26, 2020
      New York, New York
                                                           _______________________________
                                                           RONNIE ABRAMS
                                                           United States District Judge
